Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 7/28/2022 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 21-4, 6-8, 10, 14-16, and 18-20 are amended. Applicant amendments to the Claims have overcome each and 102 rejection previously set forth in the Non-Final Office Action mailed 5/11/2022. 

	Response to Arguments
Applicant’s arguments filed 5/11/2022 with respect to the rejections of claims 1-20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendment has changed the scope of the claims a new ground(s) of rejection is made in view of Frind et al. (US 20210234748 A1, hereinafter Frind) and Yu et al. (US 20190325042 A1, hereinafter Yu).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frind et al. (US 20210234748 A1, hereinafter Frind)  in view of Yu et al. (US 20190325042 A1, hereinafter Yu).
Regarding claim 1, Frind discloses a method for matching users, comprising: 
receiving a matching request sent by a first user, wherein the first user has a first link value used to indicate a performance (para. [0130], lines 1-15, end user client processor-based systems 206 is permitted to access and exchange information on the matching service server computer system 202 via a Web client or browser) of the first user in making anonymous friends through voice sessions (Fig. 2; paras. [0106], lines 4-8 and 13-18, matching service server computer system(s) 202 typically functions as a server to receive requests from the end user client entity associated processor-based systems 206, to determine matches between various end user client entities information may, for example, include desired aspects, attributes, or characteristics desired in others by the end user client entity, in order to form a relationship… the information may, for example, include responses to surveys…; [0143], lines 11-15, screen name employed by the end user client entity); 
searching, in response to the matching request, second users adapted to the first user, wherein each second user of the second users has a second link value used to indicate a performance (para. [0130], lines 1-15) of the each second user in making anonymous friends through voice sessions (Fig. 1; paras. [0098], non-transitory computer- or processor-readable storage medium 120 stores a variety of information about the end user client entities 104, facilitating the automated analyzing, finding and reporting of matches between the end user client entities 104…; [0099], lines 17-21, the matching service server computer 114 may retrieve the aspects, attributes or characteristics of the end user client entities 104 in response to a query by one end user client entity searching for a match with another end user client entity…; Fig. 6; paras. [0106], lines 4-8 and 13-18; [0143], lines 11-15, monitoring of communications may include monitoring for a re-appearance of a screen name employed by the end user client entity…; [0162], lines 1-7, At 604, a matching service server computer system 114 collects information regarding messaging related actions. The messaging related actions may take a variety of forms, and are generally attempts by a first end user client entity to contact a second end user client entity who the matching service may have identified as a match or potential match for the first end user client entity.); 
selecting a second user of the second users as a target user according to the second link value of the each second user to create an anonymous voice session with the first user (paras. [0143], lines 11-15; [0162], lines 1-7, At 604, a matching service server computer system 114 collects information regarding messaging related actions. The messaging related actions… are generally attempts by a first end user client entity to contact a second end user client entity who the matching service may have identified as a match or potential match for the first end user client entity; [0164], lines 9-12, browsing related information may include information indicative of selections other end user clients by the first end user client, other than those recommended as matches to the first end user client…); 
and 
updating the first link value and the second link value of the target user according to the data (paras. [0118], lines 1-8, Application programs 238 may include instructions that cause the processor(s) 212 to automatically establish, maintain, update or record information ownership information with respect to electronic or digital documents or files or data, as well as privileges, permissions or authorizations...; [0130], lines 1-15, end user client processor-based systems 206 is permitted to access and exchange information on the matching service server computer system 202 via a Web client or browser;  [0179], lines 11-15).  

Although Frind discloses anonymous voice session (paras. [0117], lines 8-13; [0143], lines 11-15, screen name employed by the end user client entity during a session), but fails to explicitly teach recording behavior data between the first user and the target user data in the voice session.
Yu, in the same or similar field of endeavor, teaches recording behavior data between the first user and the target user in the voice session (paras. [0037], user profile includes behavior information; [0098], lines 9-12, first user prompting opt in or opt out having objects or information accessed, stored or used by specific applications or process…; [0099], lines 10-16, a first user may specify that all objects sent via a particular application may be saved by the social-networking system 160 or assistant system 140)…). 
Therefore, considering Frind and Yu’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of recording behavior data between the first user and the target user as taught by Yu, for further filtering of matched individuals whose behavior is more conducive to preferences that suit the first user’s needs.	

Although Frind discloses updating the first link value and the second link value of the target user according to the data (paras. [0118], lines 1-8; [0130], lines 1-15; [0179], lines 11-15), and Yu teach behavior data (paras. [0037]), Frind fails to explicitly teach updating according to the behavior data and the second link value of the target user.
Yu, in the same or similar field of endeavor, teaches updating according to the behavior data and the second link value of the target user (paras. [0058], lines 8-9, the dialog state update/ranker 237 may update/rank the state of the current dialog session; [0097], lines 3-10, A privacy setting for an object that is set to a default may be changed by a user associated with that object… all images posted by a first user may have a default privacy setting of being visible only to friends of the first user and, for a particular image, the first user may change the privacy setting for the image to be visible to friends and friends-of-friends…). 
Therefore, considering Frind and Yu’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature of updating according to the behavior data and the second link value of the target user as taught by Yu, for updating the behavior of matched individuals in order for initial/target user to pursue or avoid individual that do not meeting their preferences/expectations.

Regarding claim 2, Frind-Yu discloses the method according to claim 1, wherein the step of searching, in response to the matching request, the second users adapted to the first user comprises: 
reading a matching condition set by the first user from the matching request (Frind, paras. [0117], lines 8-13); and 
searching users as the second users, wherein the second users satisfy the matching condition (Frind, Fig. 1; paras. [0130], lines 1-15).  

Regarding claim 3, Frind-Yu discloses the method according to claim 1, wherein the step of selecting the second user as the target user according to the second link value to create the anonymous voice session with the first user comprises: 
when the first user is a new user, the selecting of the second user as the target user to create the anonymous voice session with the first user is based on, a median of the second link values of the second users (Frind, paras. [0143], lines 11-15; [0162], lines 1-7; [0164], lines 9-12); 
or, 
when the first user is an existing user, determining a first position of the first user and second positions of the second users respectively; 
selecting a plurality of second users as candidate users, wherein second positions of the plurality of second users are distant from the first position within a preset range; 
performing a ranking on the candidate users in a descending order according to the second link value; 
when the ranking is completed, selecting a candidate user of the candidate users as the target user on the basis of the ranking; and 
creating the anonymous voice session for the target user and the first user.  

Regarding claim 4, Frind-Yu discloses the method according to claim 3, wherein the step of selecting the second user as the target user according to the second link value to create the anonymous voice session with the first user further comprises: 
when the first user and the candidate user have created a voice session before, reducing a position of the candidate user in the ranking (Frind, para. [0262]-[0263]) (Yu, para. [0050], lines 27-32, the dialog state and history may indicate if the user is engaged in an ongoing conversation with the assistant xbot 215. If the user is engaged in an ongoing conversation and the priority of the task of recommendation is low, the dialog engine 235 may communicate with the proactive scheduler to reschedule a time to send the selected candidate entities to the client system 130 with the proactive scheduler to reschedule a time to send the selected candidate entities to the client system 130.…).  

Regarding claim 5, Frind-Yu discloses the method according to claim 1, wherein the step of updating the first link value and the second link value of the target user according to the behavior data and the second link value of the target user comprises: 
mapping the behavior data to a link adjustment value (Frind, paras. [0118], lines 1-8; [0130], lines 1-15; [0179], lines 11-15) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10); 
adjusting the second link value of the target user by using the link adjustment value to obtain a link correction value (Frind, paras. [0118], lines 1-8; [0130], lines 1-15; [0158], adjust matching algorithms to generate matches; [0179], lines 11-15) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10); 
adding the link correction value on the basis of the first link value to update the first link value (Frind, paras. [0118], lines 1-8; [0130], lines 1-15; [0179], lines 11-15) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10); and 
adding the link correction value on the basis of the second link value of the target users to update the second link value of the target user (Frind, paras. [0118], lines 1-8; [0130], lines 1-15; [0179], lines 11-15) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10).  

Regarding claim 6, Frind-Yu discloses the method according to claim 5, wherein the step of mapping the behavior data to the link adjustment value comprises: 
when the behavior data is a duration of the anonymous voice session, mapping the duration of the anonymous voice session to the link adjustment value, wherein the link adjustment value is positively correlated with the duration of the anonymous voice session (Frind, paras. [0118], lines 1-8; [0130], lines 1-15; [0179], lines 11-15) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10).  

Regarding claim 7, Frind-Yu discloses the method according to claim 5,  wherein the step of adjusting the second link value of the target user by using the link adjustment value to obtain the link correction value comprises: 
determining a number of the first user and the target user participating in the anonymous voice session (Frind, Fig. 10; paras. [0206], At 1006, the matching service server computer system 114 determines how many or a rate of messages received by other recipient end user client(s); [0207], At 1008, the matching service server computer system 114 determines a number or rate at which other recipient end user client(s) are recommended as matches.) (Yu, paras. [0041], lines 15-20 and 26-30; [0050]); 
calculating a sum of the link adjustment value and the second link value of the target user (Frind, paras. [0207]-[0208]) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10); and 
dividing the sum by the number to obtain the link correction value (Frind, paras. [0207]-[0208]) (Yu, paras. [0058], lines 8-9; [0097], lines 3-10).  

Claim 8 incorporates substantively all the limitations of claim 1 in apparatus form rather than method form and is rejected under the same rationale.

Regarding claim 9, Frind-Yu discloses a computer device, comprising: 
one or more processors (Friend, Fig 2; 212a, processing unit), and 
a memory for storing one or more programs (Friend, Fig 2; 214, memory; 238, application programs); 
wherein the one or more programs are configured to be executed by the one or more processors to implement the method for matching users according to claim 1 (Frind, Fig. 2; para. [0103], lines 5-8, computer-executable instructions, such as program application modules, objects, or macros stored on computer- or processor-readable media and executed by a computer or processor…).  

Regarding claim 10, Frind-Yu discloses a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a computer program, and the computer program is configured to be executed by a processor to implement the method for matching users according to claim 1 (Frind, Fig. 2; para. [0103], lines 5-8).  

Claims 11-13 and 17 incorporates substantively all the limitations of claim 5 in method and computer device forms and are rejected under the same rationale.

Claims 14 and 20 incorporates substantively all the limitations of claim 2 in computer device and computer readable storage medium forms rather than method forms and are rejected under the same rationale.

Claims 15-16 incorporates substantively all the limitations of claim 3-4 in computer device from rather than method form and are rejected under the same rationale.

Claims 18-19 incorporates substantively all the limitations of claim 6-7 in computer device forms rather than method forms and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457